Hilton, J.
The plaintiffs, in replying to the defendants’ answer, instead of stating at length the allegations in it desired by them, state generally that they deny all those allegations in it which are contained within certain specified folios.
Application is made by the defendants to have these portions of the reply made more definite and certain.
I do not understand that the denial is so indefinite that the defendants cannot understand the precise nature of the plaintiffs defence to the counter-claim set up in the answer, and it is only in such cases motions like the present under section 160 of the Code can be granted.
Besides, such pleading is expressly authorized, it seems, by section 153, whereby a party is permitted to deny generally or specifically each allegation controverted by him.
The denial in question is certainly general, and as such falls within the character of pleading allowed by the Code.
Motion denied. Costs to abide event.